

[exhibit1052image1.gif]









STRICTLY PRIVATE & CONFIDENTIAL


BY HAND


Mr. S. Hearn
Chairman & CEO Willis Global
51 Lime Street
London EC3M 7DQ




19th July 2012






Dear Steve


Further to recent discussions I am delighted to confirm the following amendments
to your contract of employment dated 28 February 2011 (and signed by you on 16
March 2011) (the 'Contract'):


1. With effect from 1 January 2012 your job title shall be Chairman and Chief
Executive Officer, Willis Global, reporting to the Chairman and Chief Executive
Officer of Willis Group Holdings Plc.


2.
With effect from 1 January 2012 your annual base salary shall be £500,000.



3.
With effect from 1 January 2012 you shall be eligible to participate in the
Company's Annual Incentive Plan (AlP) with a target of 175% of base salary. In
respect of the AlP Award for 2012 (payable in 2013) this shall have a value of
not less than 150% of your base salary.



Save for the AlP Award for 2012 payment of AlP is non-contractual and any
payment made to you (including the AlP Award for 2012) will be subject to the
usual tax and National Insurance deductions and will only be paid if you are
employed and not serving notice (whether given or received) at the time payment
is normally made (in March each year).


The Company reserves the right, in recognition of your future loyalty, to pay
all or a portion of any AlP payment in the form of cash, restricted cash with
clawback provisions, restricted stock, stock options or other long term
incentive instrument.


4.
The Share Award Committee has approved the grant to you of 6500 restricted stock
units (the "Award") of the common stock of Willis Group Holdings Public Limited
Company ("WGH"). The Award was granted to you on 1 March 2012 (the "Grant Date")
and will vest in equal tranches on the first, second and third anniversaries of
the Grant Date provided you are employed by the Company on each anniversary
date. I confirm that you have signed all necessary paperwork to put the Award
into effect.



5.
In the event the Company terminates your employment for a reason other than
Cause the Company will pay you, in addition to any contractual notice pay due to
you, an amount




--------------------------------------------------------------------------------



[exhibit1052image1.gif]



equal to your on target award under the AlP applicable at the time the Company
serves you with notice of termination of your employment.


"Cause" means for the purposes of this letter:




•
· your gross and/or chronic neglect of your duties; or



•
your conviction in a Court or Tribunal of competent jurisdiction of an offence
involving moral turpitude; or



•
dishonesty, embezzlement, fraud or·other material wilful misconduct by you

in connection with your employment; or


•
the issue of any final instruction or order for your removal as an associate of
the Company and/or Officer of the Company by any Court, Tribunal or regulatory
authority of competent jurisdiction; or

•
your violation of any obligation of confidence and/or fiduciary duty and/or duty
of loyalty and/or any other material obligation owed by you to the Company as
set out in this Contract of Employment or other agreement with the Company or as
implied at common law; or

•
any material breach by you of the Company's Code of Ethics; or



•
your failure to maintain any insurance or other license or permission necessary
for the proper performance of the duties of your position.







For the avoidance of doubt Cause shall not include an immaterial, isolated
instance of ordinary negligence or failure to act, whether due to an error in
judgment or otherwise, if you have exercised substantial efforts in good faith
to perform the duties reasonably assigned or appropriate to your position.


All other terms of your Contract remain unchanged.




The above·amendment to your Contract is subject to your agreement. If you
consent to the above please sign one copy of this letter where indicated below
and return it to me, retaining the other copy for your records.




I look forward to hearing from you.




Your sincerely
    
/s/ IAN CUTLER                        /s/ STEPHEN HEARN
Ian Cutler                        Stephen Hearn
HR Director International & UK                Chairman & CEO
Human Resources                    Willis Global

